70 F.3d 335
Paul W. DOUGLASS, Plaintiff-Appellant,v.UNITED SERVICES AUTOMOBILE ASSOCIATION, Defendant-Appellee.
No. 95-50007.
United States Court of Appeals,Fifth Circuit.
Nov. 15, 1995.

Paul W. Douglass, pro se, Gerrardstown, WV.
Cynthia Glass Bivins, John Joseph Franco, Jr., Groce Locke & Hebdon, San Antonio, TX, for defendant-appellee.
Appeal from the United States District Court for the Western District of Texas, Edward C. Prado, Judge.
(Opinion October 2, 1995, 5 Cir., 1995, 65 F.3d 452)
Before POLITZ, Chief Judge, and KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.*

BY THE COURT:

1
A majority of the Judges in active service, on the court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc without oral argument.



*
 Judge Emilio M. Garza is recused and did not participate in this decision